,




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE


IN RE:                                                 )
                                                       )
JAMES WHITFIELD LIVINGSTON,                            )       Bk. No. 20-03559-MH3-13
                                                       )       Chapter 13
                      Debtor(s).                       )       Judge Marian F. Harrison

                  ORDER DENYING CONFIRMATION OF CHAPTER 13 PLAN


               This matter came to be heard on March 15, 2021, upon the objections to confirmation
raised by Cassie Burton and Milessa Thomas. At the call of the docket, debtor’s counsel, the debtor,
counsel for the Chapter 13 Trustee, and objecting creditor, Cassie Burton, were present. Following the
testimony and arguments of counsel, the Court finds the debtor has not met his burden to demonstrate
the plan complies with 11 U.S.C. §1325 and therefore confirmation of the debtor’s proposed plan is
denied. Based upon the findings of fact and conclusions of law as stated on the record by the Honorable
Marian F. Harrison, it is therefore

              ORDERED, confirmation of the debtor’s proposed Chapter 13 plan is denied.

                                                   THIS ORDER WAS SIGNED AND ENTERED
                                                   ELECTRONICALLY AS INDICATED AT THE
                                                   TOP OF THE FIRST PAGE.

APPROVED BY:


/s/ Tracy L. Schweitzer
______________________________
Tracy L. Schweitzer
Counsel to Henry E. Hildebrand, III
Chapter 13 Trustee
P. O. Box 340019
Nashville, TN 37203-0019
615-244-1101; Fax 615-242-3241
pleadings@ch13nsh.com




    Case 3:20-bk-03559     Doc 79     Filed 03/19/21 Entered 03/19/21 09:20:08          Desc Main
                                      Document     Page 1 of 2
/s/ Matthew R. Murphy (signed by permission)
______________________________
Matthew R. Murphy
Smythe Huff & Murphy PC
1222 16th Avenue South, Suite 301
Nashville, TN 37212
615-255-4849; Fax 615-255-4855
mmurphy@smythehuff.com


                                      CERTIFICATE OF SERVICE

               I, the undersigned, hereby certifies that on or before the 19th day of March, 2021, a true
and correct copy of the foregoing has been served in the following manner:

Email by Electronic Case Noticing to:

U. S. Trustee
Lefkovitz & Lefkovitz, Counsel for Debtor
Matthew R. Murphy, Counsel for Cassie Burton and Milessa Thomas

By U. S. Postal Service, postage prepaid to:

James W. Livingston, P. O. Box 91047, Nashville, TN 37209

                                                          /s/ Tracy L. Schweitzer
                                                          ______________________________
                                                          Tracy L. Schweitzer
                                                          Counsel to Chapter 13 Trustee




                                                     2


   Case 3:20-bk-03559        Doc 79    Filed 03/19/21 Entered 03/19/21 09:20:08             Desc Main
                                       Document     Page 2 of 2
